Citation Nr: 0923125	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  06-21 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to helpless child benefits on 
the basis of a child's permanent incapacity for self-support 
prior to attaining the age of 18.

2.  Entitlement to helpless child benefits on the basis of a 
child's permanent incapacity for self-support prior to 
attaining the age of 18.


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1953 to March 
1955.  The appellant is the Veteran's surviving spouse.  She 
seeks helpless child benefits on the behalf of her son.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
claim of entitlement to helpless child benefits on the 
merits.  The Board remanded the claim for additional 
development in May 2008.


FINDINGS OF FACT

1.  The claim for helpless child benefits was previously 
denied in a June 2005 Board decision.  

2.  The evidence received since the June 2005 decision is new 
in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the claim for helpless child benefits.

3.  P.S. is the Veteran's natural child.  He attained the age 
of 18 in January 2000.

4.  P.S. was initially diagnosed with schizophrenia in June 
2001, after attaining the age of 18.

5.  P.S. was permanently incapable of self-support by reason 
of a mental or physical condition prior to attaining the age 
of 18.


CONCLUSIONS OF LAW

1.  The June 2005 Board decision that denied the claim of 
entitlement to helpless child benefits is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for helpless child benefits.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. § 3.156 (2008).

3.  The criteria for recognition of P.S. as a helpless child 
of the Veteran have been met.  38 U.S.C.A. § 101(4)(A) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.356 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Board denied the claim of entitlement to helpless child 
benefits in a June 2005 decision.  The Board found that there 
was no competent evidence demonstrating that P.S. was 
permanently incapable of self-support by reason of a mental 
or physical condition prior to attaining the age of 18, and 
the claim accordingly was denied.

Although in the April 2006 rating decision on appeal the RO 
denied the claim on the merits, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2008).  The June 2005 Board decision became 
final at the time it was rendered.

The claim for helpless child benefits may be reopened if new 
and material evidence is received.  Manio v. Derwinski, 1 
Vet. App. 140 (1991).  The application to reopen this claim 
was received in February 2006.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in June 2005 consisted of records demonstrating that 
psychometric testing in May 1998 resulted in an assessment 
that P.S. lacked motivation and needed to participate in 
socializing activities; a May 2003 decision from the Social 
Security Administration (SSA) demonstrating that P.S. was 
determined to be disabled by SSA, effective June 2001, when 
he was first treated for a psychotic episode; and the 
appellant's statements.  The Board determined that there was 
no competent evidence demonstrating that P.S. was permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.   

New evidence received since the 2005 decision includes an 
August 2005 psychiatric certificate in which the examining 
psychiatrist opined that P.S.'s psychiatric illnesses, 
including schizophrenia, had been present since his 
childhood.  The Board finds that opinion is evidence that is 
both new and material, as it demonstrates a finding of 
psychiatric illness prior to the initial treatment for and 
diagnosis of schizophrenia in June 2001.  The opinion has 
been presumed credible for the purpose of determining whether 
to reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of an appellant's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
helpless child benefits is reopened.  

Helpless Child Benefits

The appellant contends that P.S. was permanently and totally 
incapacitated prior to attaining the age of 18, and is thus 
entitled to helpless child benefits.  

The record reflects that P.S. has a current diagnosis of 
schizophrenia and that he is currently permanently 
incapacitated from self-support.  The question before the 
Board is whether P.S. was permanently and totally 
incapacitated prior to attaining the age of 18.

In order to be classified as a child for VA benefits 
purposes, the child must be unmarried and must either be 
under the age of 18, have become permanently incapable of 
self-support before the age of 18, or be between the ages of 
18 and 23 and pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 
2002); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2008).

Principal factors to be considered in determining whether the 
child is entitled to recognition as 'helpless' include:

(1)  Whether a child is earning his own 
support.   Holding gainful employment is 
prima facie evidence that the child is 
not incapable of self-support.  
Incapacity for self-support will not be 
considered to exist when the child by his 
own efforts is provided with sufficient 
income for his or her reasonable support.

(2)  A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his condition was such that 
he was employed, provided the cause of 
incapacity is the same as that upon which 
the original determination was made and 
there were no intervening diseases or 
injuries that could be considered as 
major factors.  Employment which was only 
casual, intermittent, tryout, 
unsuccessful, or terminated after a short 
period by reason of disability, will not 
be considered as rebutting permanent 
incapability of self-support otherwise 
established.

(3)  Employment of a child prior or 
subsequent to the delimiting age may or 
may not be a normal situation, depending 
on the educational progress of the child, 
the economic situation of the family, 
indulgent attitude of parents, and the 
like.  In cases where the extent and 
nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases, whether 
the daily activities of the child in the 
home and community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support will be 
considered.  Lack of employment of the 
child either prior to the delimiting age 
or thereafter should not be considered as 
a major factor in the determination to be 
made, unless it is shown that it was due 
to physical or mental defect and not to 
mere disinclination to work or indulgence 
of relatives or friends.

(4)  The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356 (2008).

The focus of analysis must be on the claimant's condition at 
the time of his or her eighteenth birthday.  For purposes of 
initially establishing helpless child status, the claimant's 
condition subsequent to his eighteenth birthday is not for 
consideration.  However, if a finding is made that a claimant 
was permanently incapable of self-support as of his 
eighteenth birthday, then evidence of the claimant's 
subsequent condition becomes relevant for the second step of 
the analysis; that is, whether there was improvement 
sufficient to render the claimant capable of self-support.  
If the child is shown to be capable of self-support at 18, VA 
is not required to proceed further.  Dobson v. Brown, 4 Vet. 
App. 443 (1993).  
In support of her claim, the appellant submitted numerous 
written statements regarding the troubled history of P.S.  
She asserts that while he was not diagnosed with 
schizophrenia until after attaining the age of 18, he was 
incapacitated from self-support prior to attaining that age, 
regardless of a formal diagnosis.  

The appellant asserts that P.S. began exhibiting strange 
behaviors, including responsiveness to internal stimuli, 
disruptive and inappropriate behavior, incoherent speech and 
incongruent affect, and aimlessness during his early 
adolescence.  However, he was not evaluated by a psychiatrist 
until May 1998, when he was 16 years of age.  At that time, 
he was repeating the seventh grade, and was referred for 
evaluation by the school he was attending.  

The psychologist noted that P.S.'s history was significant 
for not beginning a formal school education until he and his 
family moved to Puerto Rico.  At that time, he was placed in 
the second grade.  He was able to pass grades until he 
reached the seventh grade, where he seemed to lose interest 
in his studies.  P.S. reported that he felt isolated from the 
rest of his classmates.  

Intelligence testing revealed that P.S. was of below average 
intelligence.  However, the results of the test were 
determined to be affected by a poor rendering in the Scale of 
Execution.  In the verbal scale he obtained an intellectual 
quotient of 90 I.Q., which corresponded to a normal 
classification.  The analysis of the results suggested the 
presence of specific learning problems.

P.S. demonstrated ability in skills of numeric reasoning, 
logical thinking, social judgment, and an ability to abstract 
between concrete terms.  Nevertheless, he demonstrated that 
he fell behind in skills of visual organization, space 
visualization, and ability to differentiate essential details 
from those that were not essential.  He was observed to show 
apathy in accomplishing manual tasks.  The psychologist 
determined that he lacked motivation, which affected him in 
the area of schooling.  The psychologist recommended that he 
work on his motivation, and that he participate in 
socializing activities, which would help him develop a 
successful identity.

The record thereafter reflects that in June 2001, P.S. 
exhibited a psychotic episode while visiting the Dominican 
Republic.  He required four days hospitalization, as a result 
of which he was diagnosed with schizophrenia, 
undifferentiated type.  His prognosis for rehabilitation was 
felt to be poor.  After discharge, he exhibited disorganized 
and aggressive behavior.  In a June 2003 decision, the SSA 
determined that the impairment associated with P.S.'s 
schizophrenia was severe.  The date of onset, as determined 
by SSA, was June 2001, when he was first treated for 
schizophrenia.

Despite his disability, P.S. attempted to go to technical 
school to learn a trade.  The associated records show that he 
was enrolled in classes until October 2002 but did not 
successfully complete the requirements for graduation.  He 
has never worked.

In support of her claim, the appellant submitted an August 
2005 psychiatric certificate in which P.S.'s disability is 
determined to have persisted since his early adolescence; 
that is, prior to attaining the age of 18.  The examining 
psychiatrist based the opinion on psychiatric examination of 
P.S. and several letters that had been submitted on behalf of 
P.S.  

P.S. was noted to have a history of learning disabilities 
since childhood, with resultant poor school performance.  
August 2005 letters from his fifth and sixth grade teachers 
showed that "he was always isolated, shy, and had serious 
limitations in his learning process."  A June 2005 letter 
from a social worker noted that "[b]y the school years 1997 
and 1998, [P.S.] was already showing severe and serious 
learning disabilities.  By the age of 16 he was still in 
seventh grade, and he had failed second grade four times."  
Despite his poor performance in school, he displayed little 
interest in school and did not interact with other students.  
The other students made fun of him.  P.S. looked depressed 
and had no friends.  He was noted to have felt sad and angry 
while in seventh grade because he was so much older than the 
other students.  The psychiatrist noted that P.S. had been 
evaluated in May 1998, and as a result had been determined to 
have learning disabilities and poor motivation.

On psychiatric evaluation, P.S. reported a history of 
"always hearing voices and seeing shadows" since he was a 
child.  His history was also significant for social isolation 
and withdrawal, a blunted and flattened affect, auditory and 
visual hallucinations, ambivalence, anhedonia, lack of 
interest, poor concentration, memory impairment, disruptive 
behavior, inappropriate behavior, incoherent speech, an 
incongruent affect, aimless and disjointed behavior, 
purposeless motor activity, passivity, and lack of 
initiative.  This history comported with his current 
diagnosis of undifferentiated chronic schizophrenia, which, 
based on the reported history, the psychiatrist determined 
had existed since his childhood.

Although P.S. was not formally diagnosed with schizophrenia 
until after his nineteenth birthday, and he continued to 
enroll in classes after he was diagnosed with schizophrenia, 
the Board finds that a preponderance of the evidence supports 
a conclusion that P.S. was permanently incapacitated from 
self-support prior to attaining the age of 18.  Despite that 
P.S. remained enrolled in classes throughout his adolescence 
and even after the age of 18, his history shows that he 
failed the second grade four times, and that he was still in 
the seventh grade at the age of 16.  He was at that time 
determined to have severe learning disabilities.  Statements 
from his fifth and sixth grade teachers demonstrate that his 
behavior was not typical and that he had severe learning 
disabilities.  There is no evidence demonstrating that his 
mere enrollment in classes amounted to a capacity for self-
support.  His mother has, in addition, provided credible and 
competent testimony indicating that from a young age, P.S. 
exhibited strange behaviors, including responsiveness to 
internal stimuli, disruptive and inappropriate behavior, 
incoherent speech and incongruent affect, and aimlessness, 
suggesting that his psychiatric disability predated his 
formal diagnosis.  Significantly, this was confirmed in 
August 2005, by the examining psychiatrist.

Given the lack of evidence demonstrating that P.S. was able 
to function as a student, or in any other capacity, at the 
time of his eighteenth birthday or thereafter, the Board 
finds that the disability that led to P.S.'s incapacitation 
manifested prior to his eighteenth birthday.  Accordingly, 
the Board finds that the requirements for recognition as a 
helpless child have been met.  The Board has resolved all 
reasonable doubt in favor of the claimant in making this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for helpless child benefits is reopened.  

Recognition of P.S. as a helpless child on the basis of 
permanent incapacity for self-support before attaining the 
age of 18 years is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


